Citation Nr: 0214647	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  96-44 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right knee disorder.

(The issue of the veteran's entitlement to an increased 
rating for spondylolisthesis of the lumbar spine, currently 
evaluated as 20 percent disabling, will be addressed in a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to 
September 1998.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in November 1999, when it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, for its consideration as an original claim 
for service connection.  Such action was predicated on the 
Board's determination that, following a denial in March 1979 
of the veteran's claim for service connection for a right 
knee disorder, he was not properly advised of its denial and, 
as such, finality failed to attach to the March 1979 action 
regarding the right knee.  Upon completion of the requested 
action by the RO, the case has since been returned to the 
Board for further review.

In addition, the Board by its November 1999 decision denied 
entitlement of the veteran to service connection for hearing 
loss, tinnitus, a left knee disorder, and syringomyelia (as 
secondary to service-connected disability of the lumbar 
spine), on the basis that such claims were not well grounded.  
Under § 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a claim 
denied or dismissed as not well grounded shall, on the 
request of the claimant or on "the Secretary's own motion," 
be readjudicated as if the denial or dismissal had not been 
made, provided that the denial was one that became final 
during the period beginning on July 14, 1999, and ending on 
the date of enactment of the VCAA (November 9, 2000).  In 
VAOPGCPREC 3-2001, the VA's General Counsel held, among other 
things, that "[s]upervisory or adjudicative personnel of 
VA's Veterans Benefits Administration are authorized to 
initiate such readjudication on behalf of the Secretary, and 
other VA organizational elements, such as the Board of 
Veterans' Appeals ... may refer to VBA cases involving those 
finally decided claims."  Such claims are hereby referred to 
the RO for readjudication, pursuant to the VCAA.  

The Board is undertaking additional development with respect 
to the issue of the veteran's entitlement to a rating in 
excess of 20 percent for spondylolisthesis of the lumbar 
spine, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After issuing the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  Inservice knee complaints were acute and transitory, 
residing without residual disability.

2.  The initial postservice VA medical examination in 
December 1978 was negative for any clinical or radiological 
abnormality of the right knee, and only complaints of knee 
pain are shown thereafter, beginning in the mid-1990s.  

3.  Current disability of the right knee is not shown.


CONCLUSION OF LAWS

1.  A right knee disorder was not incurred in or aggravated 
by service, nor may arthritis of the right knee be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 

(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326).

2.  A right knee disorder is not secondary to service-
connected spondylolisthesis of the lumbar spine.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the VCAA, now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As this claim was pending when the aforementioned changes to 
the law and regulations were made effective, the veteran is 
entitled to consideration of his claim under the version of 
the law or regulation most favorable to him.  Karnas, supra.  
In Janssen v. Principi, 15 Vet. App. 370 (2001), the Court 
noted that the VA's General Counsel had determined that the 
VCAA is more favorable to claimants than the law in effect 
prior to its enactment.  See VAOPGCPREC 11-2000 (Nov. 27, 
2000).  Accordingly, the VCAA is for application in this 
matter.

Under the applicable changes, VA has a duty to advise the 
veteran of the requirements of his claim for direct and 
secondary service connection for a right knee disorder, to 
notify him of any information and evidence needed to 
substantiate and complete such claim, and to assist him in 
obtaining that evidence.  Review of the claims folder 
indicates that the veteran was advised of the changes brought 
about by the VCAA in June 2001 correspondence from the RO and 
the supplemental statement of the case furnished to him in 
April 2002, and, the record reflects that the RO has complied 
with the requirements of the new legal authority in its 
processing of this appeal.  Moreover, the veteran has been 
informed of the evidence needed to complete and substantiate 
his claim, what evidence he needed to supply and what 
evidence the VA would obtain on his behalf.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Neither the veteran, nor his representative, points to any 
shortcoming in the RO's development of the instant claim or 
references any other potentially relevant evidence not 
already on file that might have a bearing on the outcome of 
this appeal.   Lastly, as to the question of whether VA must 
offer the veteran a medical examination in connection with 
his claim for service connection herein at issue, it is found 
that there is no evidence of current disability of the right 
knee.  Accordingly, a medical examination is not found to be 
necessary in this instance.  See 38 U.S.C.A. § 5103A(d); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)(4)).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran under the VCAA and its 
implementing regulations, and, as such, further development 
requiring expenditure of VA resources is not warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
merits of the issue now on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).

Factual Background

The veteran's Department of Defense Form 214, Report of 
Separation from Active Duty, indicates that the veteran's 
military occupational specialty was that of an unclassified 
airman.  No foreign service is therein shown, nor are awards 
or decorations signifying the veteran's engagement in combat 
noted.  

Service medical records indicate that the veteran was 
afforded a medical examination at service entrance in 
December 1974 in which no right knee disorder was noted.  In 
January 1977, medical assistance was received for right knee 
complaints, with examination showing tenderness of the right 
knee.  The impression was of right knee strain.  X-rays of 
the right knee in February 1977 identified no significant 
abnormality.  

No further complaints or findings involving the right knee 
are shown until the time of a Medical Board Examination in 
July 1978 that was undertaken to evaluate the nature and 
severity of a low back disorder.  At that time, the veteran 
reported a history of painful knees with occasional giving 
away of the knee joints.  He also reported that he had 
previously been seen by a doctor for such complaints and was 
told of a diagnosis of probable arthritis.  The knee problems 
were noted to be recurring ones.  Objective examination 
showed the knees to have good strength and to be stable, with 
a full range of motion.  No clinical or radiological 
diagnosis involving the right knee was offered.  

The veteran was afforded a VA medical examination in December 
1978, findings from which disclosed no deformity of the right 
knee.  There was noted to be a 16-inch circumference of such 
knee, without effusion or abnormal motion.  Flexion was 
possible from 0 to 140 degrees.  No patellar tenderness or 
crepitus was in evidence.  On X-ray, there was no evident 
bony or joint changes of significance.  The diagnosis was of 
a history of instability of the right knee, without evident 
deformity or dysfunction.

By a rating decision entered in March 1979, entitlement of 
the veteran to service connection for spondylolisthesis of 
the lumbar spine was established.  

Received by the RO in May 1995 was a statement from an 
individual who reported having been acquainted with the 
veteran for a period of approximately 18 years.  Such 
individual noted that he had observed the veteran having 
difficulty with extended or prolonged walking, and arising 
from a seated position.  He set forth that he had been 
present when the veteran tripped several times while walking 
up stairs, and that, upon reaching the third floor, the 
veteran had to lean against the wall and hold onto his knee 
before continuing.  

Also submitted at that time was a statement, dated in April 
1995, from the Chief of Voluntary Service at the VA Medical 
Center in Syracuse, New York, wherein it was stated that the 
veteran had recently been experiencing difficulty with 
"medical conditions related to his service-connected 
disability."  Such condition it was noted had been 
exacerbated by the requirement of the veteran's assignment as 
a volunteer van driver for a veterans' service organization 
and that he had been reassigned to dispatcher duties as a 
result.

Further knee complaints of the veteran are not indicated by 
the evidence on file until 1995, when in July 1995, he sought 
VA outpatient treatment due to knee pain and was referred for 
evaluation on the basis of a provisional diagnosis of 
internal derangement of the knee.  X-rays of the right knee 
in August 1995 were interpreted to be negative.  Further 
complaints of knee pain and numbness, particularly in damp 
weather, were noted in September 1995, with examination in 
the Neurosurgery Clinic yielding an opinion that the 
veteran's knee pain was more likely the result of arthritis.  
In October 1995, the veteran voiced complaints of back pain 
radiating to the knees and he offered a personal medical 
history of bilateral knee arthritis and tendinitis.  No 
diagnosis as to the right knee was entered.  

VA outpatient treatment records show that, in May 1998, the 
veteran reported a history of degenerative joint disease and 
tendinitis of the knees and that his chronic knee pain was 
attributable to inservice kneeling under planes; no pertinent 
findings or diagnoses were recorded.  Further knee complaints 
were noted in October 1998, when it was reported that knee 
braces had previously been prescribed and needed to be 
refitted.  Further complaints of knee pain were made known in 
July, October and December 1999, but without any findings or 
diagnoses as to specific pathology of the right knee, other 
than knee stiffness.  Complaints of knee pain were also made 
known in a VA nursing note compiled in November 2001; no 
pertinent findings or diagnoses were set forth.

Also on file is a transcript of a hearing afforded the 
veteran before the Board in Washington, DC, in January 1999.  
At that time, testimony was received from the veteran that no 
specific injury of the right knee occurred during his period 
of active duty, although it was noted that his primary duty 
was as a crew chief on an F-4, which entailed much bending, 
stopping, and kneeling on concrete surfaces.  The veteran 
also testified that he complained of knee problems in service 
and that postservice treatment of his right knee disorder was 
initially received in the later 1970s or early 1980s.  

Analysis

It is noted that in Stegall v. West, 11 Vet. App. 268, 271 
(1998), the Court held that a remand by the Board confers 
upon the veteran or other claimant, as a matter of law, the 
right to compliance with the Board's remand order.  Moreover, 
the Court has further held that the Board itself errs when it 
fails to ensure compliance with the terms of its remand.  Id.  

In its remand of November 1999, the Board found that the 
veteran had not been notified of the rating action 
effectuated in 1979 to deny his original claim of entitlement 
to service connection for a right knee disorder, and, as 
such, that decision was never rendered final.  As the RO had 
previously developed the matter on the basis of whether new 
and material evidence had been presented to reopen the 
previously denied claim, this matter was remanded to the RO 
for de novo consideration of the issue of the veteran's 
entitlement to service connection for a right knee disorder, 
without regard to the RO's 1979 determination.  That action 
appears to have been completed in full, and in the absence of 
any Stegall violation, the undersigned proceeds to address 
the merits of the claim presented, as follows.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  See generally Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he or she has 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

On appeal, the veteran alleges that his right knee disorder 
originated in service, or in the alternative, is the direct 
result of his service-connected spondylolisthesis.  
Allegations are advanced that he sustained injury to the 
right knee in the same fall in which he injured his low back, 
and, alternatively, that no particular incident actually led 
to the onset of right knee disablement, but such resulted 
from the rigors of his crew chief duties.  He further asserts 
that consideration should be accorded 38 U.S.C.A. § 1154 
based on the existence of a combat-related injury involving 
the right knee.

Available service department records fail to indicate that 
the veteran was engaged in combat with the enemy during his 
period of active duty.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  
As such, the provisions of 38 U.S.C.A. § 1154 are not for 
application in this matter.  

Despite the veteran's varying contentions as to the etiology 
of his right knee disorder, the existence of right knee 
disability was not noted at the time of a medical examination 
at service entrance, and he is therefore entitled to a 
presumption of soundness at service entrance regarding the 
right knee.  Evidence developed during service demonstrates a 
brief period of treatment in early 1977 for right knee 
strain, but service medical records fail to identify any 
further objective evidence of a right knee disorder through 
the time of his separation from service in September 1978.  
It is noted that, at the time of a Medical Evaluation Board 
examination in July 1978, the veteran complained of painful 
knees and that a prior diagnosis of possible arthritis had 
been made, but there is no indication of any inservice 
diagnosis of chronic disability of the right knee, inclusive 
of arthritis.  In this regard, the only shown inservice X-ray 
studies of the right knee in February 1977 were interpreted 
by a medical professional as showing no significant 
abnormality.

Evidence developed postservice includes the report of a VA 
medical examination in December 1978, findings from which 
disclosed no current disability of the right knee, either 
clinically or radiographically.  No further showing of 
disablement of the right knee is made thereafter, although 
complaints of knee pain are documented, beginning in the mid-
1990s and continuing in years subsequent.  In this regard, it 
is noted that pain alone, in and of itself, is not a 
disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Based on the veteran's own recitation of his personal medical 
history, various diagnoses, such as degenerative joint 
disease or arthritis, tendinitis, and internal derangement, 
were carried forward, beginning in the mid-1990s, albeit 
without clinical or radiological substantiation of any such 
entity.  In this regard, X-rays of the right knee in August 
1995 were found to be negative; the lone, pertinent finding 
on objective evaluation throughout the postservice period was 
that of knee stiffness demonstrated on outpatient evaluation 
in July 1999. 

The veteran's assertions as his eligibility for direct or 
secondary service connection are not supported by competent 
medical evidence or otherwise substantiated by the record.  
It is pointed out that the veteran is not shown to be in 
possession of the medical training or knowledge, such as 
would transform his opinions as to medical diagnosis into 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The lay statements provided 
detail.  However, a single observation of the veteran holding 
his knees after climbing a flight of stairs is not persuasive 
as to the existence of current disability of the right knee.  

In light of the foregoing and in view of the absence of a 
current diagnosis of a right knee disability, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to direct and secondary service connection for 
a right knee disorder.  As there is not an approximate 
balance of the positive and negative evidence presented as to 
such issue, denial of the benefit sought on appeal is 
required.  


ORDER

Service connection on a direct and secondary basis for a 
right knee disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

